Exhibit 23.1 Peter Messineo Certified Public Accountant 1982 Otter Way Palm Harbor FL 34685 peter@pm-cpa.com T727.421.6268F727.674.0511 Consent of Independent Registered Public Accounting Firm I consent to the inclusion in the Prospectus, of which this Registration Statement on Form S-1, Amendment 1,is a part, of the report dated March 17, 2011 relative to the financial statements of Petrus Resources Corporation, as of March 15, 2011 and for the period March 2, 2011 (date of inception) through March 15, 2011. I also consent to the reference to my firm under the caption "Experts" in such Registration Statement. /s/ Peter Messineo, CPA Peter Messineo, CPA Palm Harbor Florida November 2, 2011
